DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 – 37 and 40 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711) in view of Sanaullah et al. (U.S. PG Pub 2015/0268739) in view of Tian et al. (U.S. PG Pub 2012/0127422).

Regarding Claim 30, Triebfuerst teaches a system comprising: 
a database (Figure 1, Element 11.  Paragraph 33) comprising a scene representation (Figure 2.  Paragraph 34) of a real-world scene (Figure 2, Element 8.  Paragraph 34) and one or more data layers (Figure 2, Element 3.  Paragraph 34) that are conformal to (Seen in Figures 1 and 2) the scene representation (Figure 2.  Paragraph 34), wherein the scene representation (Figure 2.  Paragraph 34) is associated with a view through a see-through display (Figure 1, Element 2.  Paragraph 32), which is used by a user (Figure 1, Element 1.  Paragraph 32), and 
a control unit (Figure 1, Element 7.  Paragraph 33) comprising a line of sight (LOS) tracker (Figure 1, Element 7.  Paragraph 33) configured to track the user’s LOS (Figure 2, Element 8.  Paragraph 34) with respect to the real-world scene (Figure 2, Element 8.  Paragraph 34), wherein the control unit (Figure 1, Element 7.  Paragraph 33) is configured to identify a region of interest (ROI) (Figures 1 – 2, Element 15.  Paragraph 33) in the scene representation (Figure 2.  Paragraph 34) at which the user’s 
wherein the control unit (Figure 1, Element 7.  Paragraph 33) is further configured to display at least one object in the real world scene (Figure 2, Element 8.  Paragraph 34), or a part thereof, seen through the see-through display (Figure 1, Element 2.  Paragraph 32) according to a respective distance thereof (Paragraph 33.  Triebfuerst discloses “The service technician 1 looks at the component 15, which is identified by the marker 6 and backed by augmented reality information 3.”  When the technician looks at the component, the point at which the technician looks is deemed to be a respective (zero) distance in three dimensions.) in three dimensions from the ROI (Figures 1 – 2, Element 15.  Paragraph 33),
wherein images of one or more objects (Figure 2, Element 3.  Paragraph 34) located outside (Seen in Figure 3) of the ROI (Figures 1 – 3, Element 15.  Paragraph 33) which are of a same information layer (Seen in Figures 1 – 3) as objects within (Seen in Figure 2) said ROI (Figures 1 – 2, Element 15.  Paragraph 33) are enhanced (Paragraph 34).
Triebfuerst is silent with regards to the see-through display being a three-dimensional see-through display, having a depth dimension and a planar dimension, 
Sanaullah et al. teach wherein the control unit (Figure 2, Element 66.  Paragraph 45) is further configured to attenuate (Figure 19.  Paragraph 74) at least one image of at least one object (Figure 19, Element 60.  Paragraph 74) in the real world scene, or a part thereof; and determining the ROI (Figure 19, Element 60.  Paragraph 74) when applying the attenuation of the image (Figure 19.  Paragraph 74).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality system of Triebfuerst with the input system of Sanaullah et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Sanaullah et al. is to provide a user information handling system in a natural and user-friendly manner, as taught by Sanaullah et al. (Paragraph 12).
Tian et al. teach the see-through display being a three-dimensional see-through display (Figure 1, Elements 11-1 and 11-2.  Paragraphs 45 – 47), having a depth dimension and a planar dimension (Figure 3, Element S31.  Paragraph 24), and wherein different weights (Paragraph 42) are given to distances in the depth dimension compared with the planar dimension (Figure 3, Element S31.  Paragraph 24) when determining the ROI (Element ROI.  Paragraph 42).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality system of Triebfuerst and the input system of Sanaullah et al.  The motivation to modify the teachings of Triebfuerst with 

Regarding Claim 31, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 30 (See Above).  Triebfuerst teaches wherein the control unit (Figure 1, Element 7.  Paragraph 33) is further configured to carry out the displaying of the one or more data layers (Figure 2, Element 3.  Paragraph 34) when triggered (Figure 1, Element 7.  Paragraph 33.  Triebfuerst discloses “The camera 7 on the head-mounted display 2 detects the marker 6 and superimposes the corresponding virtual information 3 on the display 2 and thereby on the field of vision 8 of the technician 1.”  Therefore, detecting the marker will be the trigger.).

Regarding Claim 32, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 31 (See Above).  Triebfuerst teaches wherein the triggering (Figure 1, Element 7.  Paragraph 33.  Triebfuerst discloses “The camera 7 on the head-mounted display 2 detects the marker 6 and superimposes the corresponding virtual information 3 on the display 2 and thereby on the field of vision 8 of the technician 1.”  Therefore, detecting the marker will be the trigger.) comprises at least one of: a predetermined condition (Figure 1, Element 7.  Paragraph 33.  Triebfuerst discloses “The camera 7 on the head-mounted display 2 detects the marker 6 and superimposes the corresponding virtual information 3 on the display 2 and thereby on the field of vision 8 of the technician 1.”  Therefore, detecting the marker will be the predetermined 

Regarding Claim 33, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 30 (See Above).  Triebfuerst teaches wherein the control unit (Figure 1, Element 7.  Paragraph 33) is further configured to carry out at least one action (Figure 3, Element freeze.  Paragraph 37) according to at least one of: a predetermined rule, specified display element characteristics, a user prompting (Figure 3, Element voice command.  Paragraph 37), and specified tempo-spatial parameters of the user’s LOS.

Regarding Claim 34, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 30 (See Above).  Triebfuerst teaches wherein the one or more data layers (Figure 2, Element 3.  Paragraph 34) are selected according to a specified user situation (Figure 2, Element not labeled, but is the device (Element 9) at which the user is starring.  Paragraph 34).

Regarding Claim 35
Sanaullah et al. teach wherein the one or more data layers comprises at least one of: sensor data (Figures 3 and 4, Element 112.  Paragraph 56) relating to the ROI (Figures 3 and 4, Element 118.  Paragraph 56), surveillance data relating to the ROI, data concerning other display elements that are associated with or related to the identified ROI and geographical data relating to the ROI.
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality system of Triebfuerst with the input system of Sanaullah et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Sanaullah et al. is to provide a user information handling system in a natural and user-friendly manner, as taught by Sanaullah et al. (Paragraph 12).

Regarding Claim 36, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 30 (See Above).  Triebfuerst teaches wherein the display (Figure 1, Element 2.  Paragraph 32) of the one or more data layers (Figure 2, Element 3.  Paragraph 34) is conformal to (Seen in Figures 1 and 2) a location of the ROI (Figures 1 – 2, Element 15.  Paragraph 33) with respect to the see-through display (Figure 1, Element 2.  Paragraph 32).

Regarding Claim 37, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 30 (See Above).  Triebfuerst teaches wherein the control unit (Figure 1, Element 7.  Paragraph 33) is further arranged to carry out the ROI (Figures 1 – 2, Element 15.  Paragraph 33) identification with respect to at least one of predefined ROI characteristics (Figures 1 and 2, Element 6.  Paragraph 33.  The characteristic is 

Regarding Claim 40, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 30 (See Above).  Triebfuerst teaches wherein the control unit (Figure 1, Element 7.  Paragraph 33) is further configured to receive user instructions (Figure 3, Element voice command.  Paragraph 37) concerning the identified ROI (Figures 1 – 2, Element 15.  Paragraph 33) according to predefined changes (Figure 3, Element is moving the user’s head.  Paragraph 35) of the LOS (Figure 2, Element 8.  Paragraph 34).

Regarding Claim 41, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 30 (See Above).  Triebfuerst teaches wherein the control unit (Figure 1, Element 7.  Paragraph 33) is further configured to identify an instrument (Figures 1 - 3, Element 9.  Paragraph 32) within a user’s operational environment (Figure 2, Element 8.  Paragraph 34), at which the user’s LOS (Figure 2, Element 8.  Paragraph 34) is aimed (Seen in Figures 1 and 2), to display an operational interface (Figure 2, Element 3.  Paragraphs 33 - 34) associated with the identified instrument (Figures 1 - 3, Element 9.  Paragraph 32) and to receive user instructions (Figure 2, Element 3.  Paragraphs 33 - 34) concerning the identified ROI (Figures 1 – 2, Element 15.  Paragraph 33) via the displayed operational interface (Figure 1, Element 2.  Paragraph 32).

Regarding Claim 42, Triebfuerst teaches a method comprising: 
tracking a user’s line of sight (LOS (Figure 2, Element 8.  Paragraph 34)) with respect to a real-world scene (Figure 2, Element 8.  Paragraph 34), wherein the tracking is carried out with respect to the user’s view through a see-through display (Figure 1, Element 2.  Paragraph 32) that is used by the user (Figure 1, Element 1.  Paragraph 32),
identifying, in a database (Figure 1, Element 11.  Paragraph 33), a region of interest (ROI) (Figures 1 – 2, Element 15.  Paragraph 33) in a representation (Figure 2.  Paragraph 34) of the real-world scene (Figure 2, Element 8.  Paragraph 34) at which the user’s LOS (Figure 2, Element 8.  Paragraph 34) is aimed, and 
displaying one or more data layers (Figure 2, Element 3.  Paragraph 34) related to the ROI (Figures 1 – 2, Element 15.  Paragraph 33),
wherein at least one image at least one object in the real world scene (Figure 2, Element 8.  Paragraph 34), or a part thereof, seen through the see-through display (Figure 1, Element 2.  Paragraph 32) displayed according to a respective distance thereof (Paragraph 33.  Triebfuerst discloses “The service technician 1 looks at the component 15, which is identified by the marker 6 and backed by augmented reality information 3.”  When the technician looks at the component, the point at which the technician looks is deemed to be a respective (zero) distance in three dimensions.) in three dimensions from the ROI (Figures 1 – 2, Element 15.  Paragraph 33),
wherein images of one or more objects (Figure 2, Element 3.  Paragraph 34) located outside (Seen in Figure 3) of the ROI (Figures 1 – 3, Element 15.  Paragraph 33) which are of a same information layer (Seen in Figures 1 – 3) as objects within 
Triebfuerst is silent with regards to the see-through display being a three-dimensional see-through display, having a depth dimension and a planar dimension, wherein the displayed object is attenuated; and wherein different weights are given to distances in the depth dimension compared with the planar dimension when applying the attenuation of the image.
Sanaullah et al. teach wherein the displayed object (Figure 19, Element 60.  Paragraph 74) is attenuated (Figure 19.  Paragraph 74); and determining the ROI (Figure 19, Element 60.  Paragraph 74) when applying the attenuation of the image (Figure 19.  Paragraph 74).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality system of Triebfuerst with the input system of Sanaullah et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Sanaullah et al. is to provide a user information handling system in a natural and user-friendly manner, as taught by Sanaullah et al. (Paragraph 12).
Tian et al. teach the see-through display being a three-dimensional see-through display (Figure 1, Elements 11-1 and 11-2.  Paragraphs 45 – 47), having a depth dimension and a planar dimension (Figure 3, Element S31.  Paragraph 24), and wherein different weights (Paragraph 42) are given to distances in the depth dimension compared with the planar dimension (Figure 3, Element S31.  Paragraph 24) when determining the ROI (Element ROI.  Paragraph 42).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality system of Triebfuerst and the input system of Sanaullah et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Sanaullah et al. is to provide a user information handling system in a natural and user-friendly manner, as taught by Sanaullah et al. (Paragraph 12).

Regarding Claim 43, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the method of claim 42 (See Above).  Triebfuerst teaches farther comprising carrying out the displaying of one or more data layers (Figure 2, Element 3.  Paragraph 34) when triggered (Figure 1, Element 7.  Paragraph 33.  Triebfuerst discloses “The camera 7 on the head-mounted display 2 detects the marker 6 and superimposes the corresponding virtual information 3 on the display 2 and thereby on the field of vision 8 of the technician 1.”  Therefore, detecting the marker will be the trigger.).

Regarding Claim 44, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the method of claim 43 (See Above).  Triebfuerst teaches wherein the triggering (Figure 1, Element 7.  Paragraph 33.  Triebfuerst discloses “The camera 7 on the head-mounted display 2 detects the marker 6 and superimposes the corresponding virtual information 3 on the display 2 and thereby on the field of vision 8 of the technician 1.”  Therefore, detecting the marker will be the trigger.) comprises at least one of: a predetermined condition (Figure 1, Element 7.  Paragraph 33.  Triebfuerst discloses “The camera 7 on the head-mounted display 2 detects the marker 6 and superimposes the corresponding virtual information 3 on the display 2 and thereby on the field of vision 

Regarding Claim 45, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the method of claim 42 (See Above).  Triebfuerst teaches further comprising carrying out at least one action (Figure 3, Element freeze.  Paragraph 37) according to at least one of: a predetermined rule, specified display element characteristics, a user prompting (Figure 3, Element voice command.  Paragraph 37), and specified tempo-spatial parameters of the user’s LOS.

Regarding Claim 46, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the method of claim 42 (See Above).  Triebfuerst teaches wherein displaying one or more data layers (Figure 2, Element 3.  Paragraph 34) are selected according to a specified user (Figure 1, Element 1.  Paragraph 32) situation.

Regarding Claim 47, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the method of claim 42 (See Above).  Triebfuerst teaches wherein the displaying is carried out by displaying information layers (Figure 2, Element 3.  Paragraph 34) relating to the ROI (Figures 1 – 2, Element 15.  Paragraph 33). 
Triebfuerst is silent with regards to enhancement data comprising at least one of: sensor data relating to the ROI, surveillance data relating to the ROI, data concerning 
Sanaullah et al. teach the enhancing data comprising at least one of: sensor data (Figures 3 and 4, Element 112.  Paragraph 56) relating to the ROI (Figures 3 and 4, Element 118.  Paragraph 56), surveillance data relating to the ROI, data concerning other elements that are associated with or related to the identified ROI and geographical data relating to the ROI.
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality system of Triebfuerst with the input system of Sanaullah et al.  The motivation to modify the teachings of Triebfuerst with the teachings of Sanaullah et al. is to provide a user information handling system in a natural and user-friendly manner, as taught by Sanaullah et al. (Paragraph 12).

Regarding Claim 48, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the method of claim 42 (See Above).  Triebfuerst teaches wherein the display (Figure 1, Element 2.  Paragraph 32) of the one or more data layers (Figure 2, Element 3.  Paragraph 34) is conformal to (Seen in Figures 1 and 2) a location of the ROI (Figures 1 – 2, Element 15.  Paragraph 33) with respect to the see-through display (Figure 1, Element 2.  Paragraph 32).


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Triebfuerst (U.S. PG Pub 2004/0046711) in view of Sanaullah et al. (U.S. PG Pub 2015/0268739) .

Regarding Claim 38, Triebfuerst in view of Sanaullah et al. in view of Tian et al. teach the system of claim 30 (See Above).  Triebfuerst teaches wherein the control unit (Figure 1, Element 7.  Paragraph 33) is further configured to indicate at least one of the identified ROI (Figures 1 – 2, Element 15.  Paragraph 33) and the one or more data layers (Figure 2, Element 3.  Paragraph 34) at a display (Figure 1, Element 2.  Paragraph 32) which is associated with the user (Figure 1, Element 1.  Paragraph 32).
Triebfuerst is silent with regards to the display being a display of another user which is associated with the user.
McGlone et al. teach the display being a display of another user (Figure 1, Element 44.  Paragraph 11) which is associated with the user.
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the augmented reality system of Triebfuerst and the input system of Sanaullah et al. with the multiple HUD system of McGlone et al.  The motivation to modify the teachings of Triebfuerst and Sanaullah et al. with the teachings of McGlone et al. is to provide real-time information to several people simultaneously in different locations, as taught by McGlone et al. (Paragraphs 4 and 5).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose at least the newly added limitations of at least Claim 30.  The applicant argues that Triebfuerst does not teach that images of one or more objects located outside the ROI which are in the same information layer as objects within said ROI are enhanced.  The examiner respectfully disagrees with the user’s assertion.  Triebfuerst discloses “In contrast thereto, FIG. 3 shows the field of vision 8 of the technician 1 in an object-independent representation of the information 3. In this case, the augmented information 3 superimposed on the display 2, i.e. on the field of vision 8 of the technician 1, remains fixed, even if the technician moves his head and the machine tool 9 is therefore no longer in the technician's field of vision 8 (Paragraph 35.  Emphasis Added).”  Triebfuerst further discloses “In the case of the object-dependent representation shown, the augmented information 3 is displayed in the field of vision 8 of the technician 1 in such a way (e.g., identified by a colored circle 14 drawn around a component 15 of the machine tool 9) that the technician 1 can clearly associate the information 3
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625